I concur in the reversal of the judgment. There are other matters which, in my judgment, are equally as cogent why this judgment should be reversed. I am firmly convinced, as I was upon the former appeal, that this is not a case of murder from any viewpoint of the evidence. It is not my purpose to go into a detailed statement of the facts, but will state just enough of the undisputed facts to show why I think the judgment ought to be reversed on the proposition I have asserted.
The defendant, a negro, was working for two white men, one of whom was the deceased. The white men had a contract to build roads in Fort Bend County. Appellant brought his wife, at the suggestion or instigation of deceased, from Matagorda County to the camp in Fort Bend County to cook. Trouble seems to have arisen between defendant and his wife. Appellant went, on the evening preceding the homicide at night, to a railroad station nearby. Upon returning he ascertained that his wife had been taken by deceased to his bed room, or to a room deceased occupied as a bed room. Upon ascertaining this appellant obtained a pistol and went to the room. Appellant's wife was sleeping in the same room in which deceased was sleeping, their beds being a few feet apart. The deceased claimed that he took appellant's wife to his room to protect her against the threats of appellant. Appellant believed he took her for other purposes. Deceased had a cot in the same room and there was evidence of it having been occupied, and on it was found a pistol. The deceased was shot in the back, and appellant's wife was shot in front. The dying declaration or res gestae statement of deceased was, in substance, that when he ascertained appellant was in the room, he, deceased, went in a stooping position from his bed to that of appellant's wife to notify her that defendant was in the room, and *Page 655 
while going in a bending or stooping position to her bed he was shot in the back by appellant. Appellant said deceased was on his knees as he approached the bed of appellant's wife. From this shot he died. He did not carry his pistol with him; but left it in his bed when he started to the bed of appellant's wife.
Appellant's version of the matter was that he saw the deceased go to his wife's bed, and immediately after reaching it engaged her in the act of sexual intercourse, and he began shooting. Deceased was shot in the back and his wife in the front. Both died.
It is undisputed that the wife of appellant was in the bed room of the deceased. The deceased was either in bed with the wife of appellant, or approaching her bed in a bending or stooping attitude when shot. If appellant's theory is right he was entitled to an acquittal. If the State's evidence is correct, and the statement of deceased and the other facts are to be believed, there could be no higher degree of homicide than manslaughter. If one man takes the wife of another to his be room at night, and the husband goes into the room where they are and kills under circumstances asserted by the State, this can not constitute murder. If so, the statutes on manslaughter have been vainly written. This judgment ought to have been reversed on the facts, and it ought to be held that from no viewpoint of the facts can there be a higher case than manslaughter, giving the State the benefit of the highest possible credit for its testimony.
I concur in the reversal, and desire to add these few observations why I believe this judgment ought to have been reversed on the facts.